Case 2:19-cr-00191-SPC-NPM Document 63 Filed 11/16/20 Page 1 of 2 PageID 88




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                        Case No. 2:19-cr-191-FtM-38NPM

ANDREW VIKASH KUMMETH
___________________________/

               PRELIMINARY ORDER OF FORFEITURE

      Before the Court is the United States’ Motion for Preliminary Order of

Forfeiture filed November 3, 2021. (Doc. 62). Pursuant to 18 U.S.C. § 2253,

and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the United

States moves for a Preliminary Order of Forfeiture for: (1) a Seasonic

Gaming Tower FD-CA-DEF-XL-R2-TI, which contained a Seagate Hard

Drive, serial number 9VPDHCL4; and (2) a Samsung SSD, serial

number S21NNSAFC01638M, which were used or intended to be used to

commit the offense charged in Count One of the Indictment. (Doc. 1).

      Kummeth pleaded guilty to Count One of the Indictment which charged

him with possession of child pornography, in violation of 18 U.S.C. §

2252(a)(4)(B), and the Court adjudged him guilty of the offense. (Doc. 59).

      The United States has established the required connection between the

crimes of conviction and the assets. Because the United States is entitled to

forfeit the property, the motion is GRANTED. Pursuant to 18 U.S.C. § 2253
Case 2:19-cr-00191-SPC-NPM Document 63 Filed 11/16/20 Page 2 of 2 PageID 89




and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, the assets

described above are FORFEITED to the United States of America for

disposition according to law, subject to the provisions of 21 U.S.C. § 853(n), as

incorporated by 28 U.S.C. § 2461(c).

      This order shall become a final order of forfeiture as to Defendant

Andrew Vikash Kummeth at sentencing.

      The Court retains jurisdiction to complete the forfeiture and disposition

of the assets sought by the Government.

       DONE and ORDERED in Fort Myers, Florida, on November 16, 2020




Copies to:
All Parties/Counsel of Record




                                        2
